PER CURIAM.
We affirm the trial court’s denial of appellant’s rule 1.540(b)(8) motion to vacate a final judgment of foreclosure based upon alleged misrepresentations of appellee Deutsche Bank’s loan servicers, as we conclude that the allegations in the motion were insufficient to entitle appellant to an evidentiary hearing. By this opinion, we do not address whether appellant may assert any separate causes of action against *252appellee Deutsche Bank or its loan servi-cers.

Affirmed.

MAY, C.J., GERBER and LEVINE, JJ., concur.